      Case 1:20-cv-01322-RC Document 14 Filed 12/01/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL                           )
DIVERSITY                                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )     Case No. 1:20-cv-01322-RC
                                                )
U.S. DEPARTMENT OF                              )
THE TREASURY                                    )
and                                             )
BOARD OF GOVERNORS OF                           )
THE FEDERAL RESERVE SYSTEM                      )
                                                )
       Defendants.                              )
                                                )

                                JOINT STATUS REPORT

       Plaintiff and Defendants, by counsel and under the Court’s prior Minute Order,

respectfully submit this Joint Status Report:

       1.      The parties believe at this time that they have resolved all outstanding issues

with the exception of attorney’s fees and costs. The parties are in discussions to resolve

any claim for attorney’s fees and costs without further litigation, and they propose

continuing those discussions.

       2.      The parties respectfully request that they be permitted to submit on or before

February 1, 2020 a stipulation of dismissal, or a joint status report updating the Court on

discussions regarding attorney’s fees and costs.



Dated: December 1, 2020               Respectfully submitted,

                                      JEFFREY BOSSERT CLARK
                                      Acting Assistant Attorney General

                                      ELIZABETH J. SHAPIRO
Case 1:20-cv-01322-RC Document 14 Filed 12/01/20 Page 2 of 3




                        Deputy Director, Federal Programs Branch

                        /s/ Jordan L. Von Bokern
                        JORDAN L. VON BOKERN
                        (D.C. Bar # 1032962)
                        Trial Attorney
                        U.S. Department of Justice
                        Civil Division, Federal Programs Branch
                        1100 L Street, NW
                        Washington, D.C. 20005
                        Tel: (202) 305-7919
                        Fax: (202) 616-8460
                        Jordan.L.Von.Bokern2@usdoj.gov

                        Attorneys for Defendants

                        /s/ William J. Snape, III
                        William J. Snape, III (D.C. Bar No. 455266)
                        Paulo A. Lopes (D.C. Bar No. 1012910)
                        Center for Biological Diversity
                        1411 K Street, NW, Suite 1300
                        Washington, DC 20005
                        (202) 536-9351 (cell)
                        (202) 274-4443 (land)
                        wsnape@wcl.american.edu
                        plopes@biologicaldiversity.org

                        Attorneys for Plaintiff




                               2
      Case 1:20-cv-01322-RC Document 14 Filed 12/01/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of December, 2020, I caused the foregoing
document to be served on counsel for plaintiff by filing with the court’s electronic case
filing system.



                                                             /s/ Jordan L. Von Bokern
                                                             Jordan L. Von Bokern
